Gunby, J.
The rights of the attaching- creditor spring into existence from the time at which the interrogatories are served on the garnishee, whose duty it is to respect the order of the Court, and to hold all funds, rights and credits, which may be under his control, in which the debtor is directly or indirctly interested, subject to the final determination of the Court.
2. Where, under a garnishment process, interrogatories are served on the cashier of a railroad company, who answers that at the date of the service, the company was, indebted to defendant, and that subsequently, the company placed funds in his hands to pay said indebtedness, held: The company cannot be held liable, because it was not cited; but the cashier is individually liable, because it was his duty to hold the funds after they were seized. He was the actual possessor of the funds, and the fact that he was cited as cashier is of no importance; a sheriff or auctioneer, who is garnisheed, will be individually liable, if he part with the funds seized. 33 An. 375; 18 An. 349.
3. Under Act 134 of 1880, none but laborers, men of toil who perform hard manual work, are protected. Sub-contractors are not included among the beneficiaries of .that act, nor does it make the laborers the owners of the funds in the hands of the employer., whose duty it is to hold the funds when reached by legal process, and not attempt to decide and settle out of Court the conflicting claims and privileges of creditors thereon. Manifestly, to permit such a proceeding would make a farce of the process of garnishment.